DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) data processing facility (claim 29, line 6; claim 30, line 4; claim 31, line 5)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) data processing facility (claim 29, line 6; claim 30, line 4; claim 31, line 5)
has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) holding member (claim 1, line 2): Fig 1A, holding member 10, holding chuck 11, 0044 of US 2021/0245297
(i) data processing facility (claim 29, line 6; claim 30, line 4; claim 31, line 5): Fig 1, data processing facility 9, 0033, 0060 of US 2021/0207811)
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 18-21, 27 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhogal (US 2018/0292092).
With respect to the limitations of claim 16, Bhogal teaches a method for preparing a cooking product (title), said method comprising: capturing an image (Fig 14, bacon, 0041, a camera configured to record images 11 or video of the cooking cavity 200 (e.g., food cooking within the cavity)) of a cooking product by a camera (Figs 8-10, optical sensor 710, camera, 0042); providing one or more virtual images of the cooking product (Fig 18, multiple images of bacon at different doneness levels) for selection by a user (0083, 0090, a selected image from a set of images), each virtual image is configured to show a cooking state of the cooking product at a later cooking time (Fig 18, doneness level, timer), each virtual image is determined from a previously captured reference image stored in a database (0071, 0091, each set of operation instructions (e.g., stored in the database)…each set of operation instructions can be updated in S300 based on collected user feedback after completion of a cooking session in S200); and in response to a user selecting a virtual image of the one or more virtual images, providing at least one cooking parameter for a cooking appliance which produces a cooking state corresponding to the cooking state of the cooking product shown by the selected virtual image (0081, 0090, 0091)
With respect to the limitations of claim 29, Bhogal teaches a cooking appliance (Figs 3, 8-10, oven 100, 0038) configured to perform a method as set forth in claim 16 (as set forth in the rejection of claim 16), said cooking appliance comprising: a cooking chamber (Figs 6-10, oven cavity 200, 0039) for accommodating a cooking product (food stuff 10, 0039); a camera (Figs 9, 10, optical sensor 710, camera, 0042) directed into the cooking chamber to capture an image of the cooking product; and a data processing facility (0071, 0084, 0088, each set of operation instructions (e.g., stored in the database) configured to provide one or more virtual images of the cooking product (Fig 18, multiple images of bacon at different doneness levels) for selection by a user (0083, 0090, a selected image from a set of images), each virtual image is configured to show a cooking state of the captured cooking product at a later cooking time (Fig 18, doneness level, timer), the virtual image is determined from a previously captured reference image stored in a database (0071, 0091, each set of operation instructions (e.g., stored in the database)…each set of operation instructions can be updated in S300 based on collected user feedback after completion of a cooking session in S200).
With respect to the limitations of claim 30, Bhogal teaches a cooking appliance system, comprising: a cooking appliance (Figs 3, 8-10, oven 100, 0038) including a cooking chamber (Figs 6-10, oven cavity 200, 0039) and a camera (Figs 9, 10, optical sensor 710, camera, 0042) directed into the cooking chamber; and a data processing facility (0071, 0084, 0088, , each set of operation instructions (e.g., stored in the database) coupled to the cooking appliance by way of a data network (Fig 4, remote computing system 20, 0040, 0051, network), said cooking appliance being designed to transmit images captured by the camera to the data processing facility (0037), said data processing facility being configured to provide one or more virtual images of a cooking product (Fig 18, multiple images of bacon at different doneness levels) for selection by a user (0083, 0090, a selected image from a set of images), each virtual image is configured to show a cooking state of the captured cooking product at a later cooking time (Fig 18, doneness level, timer), the virtual image is determined from a previously captured reference image stored in a database (0071, 0091, each set of operation instructions (e.g., stored in the database)…each set of operation instructions can be updated in S300 based on collected user feedback after completion of a cooking session in S200), and to transmit the virtual image to the cooking appliance, the virtual image is determined from a previously captured reference image stored in a database (0071, 0091, each set of operation instructions (e.g., stored in the database)…each set of operation instructions can be updated in S300 based on collected user feedback after completion of a cooking session in S200).
With respect to the limitations of claim 31, Bhogal teaches a cooking appliance system, comprising: a cooking appliance (Figs 3, 8-10, oven 100, 0038); a camera  (Figs 9, 10, optical sensor 710, camera, 0042) for capturing a cooking product (food stuff 10, 0039) to be cooked by the cooking appliance; and a data processing facility  (0071, 0084, 0088, , each set of operation instructions (e.g., stored in the database), the cooking appliance is designed to transmit images captured by the camera to the data processing facility (0037), and the data processing facility is configured to provide one or more virtual images of the cooking product (Fig 18, multiple images of bacon at different doneness levels) for selection by a user (0083, 0090, a selected image from a set of images), each virtual image is configured to show a cooking state of the captured cooking product at a later cooking time (Fig 18, doneness level, timer), the virtual image is determined from a previously captured reference image stored in a database (0071, 0091, each set of operation instructions (e.g., stored in the database)…each set of operation instructions can be updated in S300 based on collected user feedback after completion of a cooking session in S200), and to transmit the virtual image to the cooking appliance, the virtual image is determined from a previously captured reference image stored in a database (0071, 0091, each set of operation instructions (e.g., stored in the database)…each set of operation instructions can be updated in S300 based on collected user feedback after completion of a cooking session in S200).
With respect to the limitations of claims 18, 19, 20, 21 and 27, Bhogal teaches the cooking parameter associated with the selected one of the virtual images is acquired automatically by the cooking appliance on selection of the virtual image (0083, 0090, 0091); the cooking parameter is at least one cooking parameter selected from the group consisting of remaining cooking time, cooking temperature, cooking mode, humidity, and circulating air fan speed (0054, 0137); the cooking mode includes bottom heat, top heat (heating elements 300, 0039), grill mode (0028, grill), and hot air (convention elements 400, 0039); further comprising enabling a user to preset or vary the cooking parameter (0071, 0081, new user input, new preferences); further comprising setting the later cooking time by a user (0071, 0081).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 23, 24 and 25 are rejected under 35 U.S.C. 103 as being obvious over Bhogal (US 2018/0292092) as applied to claims 16 and 19, further in view of Abdoo (US 2019/0128531).
With respect to the limitations of claim 20, Bhogal discloses the claimed invention except for explicitly showing including a top heat.  However, Abdoo discloses including a top heat (Fig 1, upper and lower heating element 36, 38, 0013) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of preparing a cooking product of Bhogal having heating elements silent to a top heat with the method including a top heat of Abdoo for the purpose of providing a known heating configuration that provides heat to a top and bottom of a food item, thereby ensuring rapid heating of the food item.
With respect to the limitations of claims 23 and 24, Abdoo discloses the action is initiated, when a degree of browning in the image captured by the camera corresponds to a degree of browning in the selected one of the virtual images within the predefined similarity range (Fig 4, target degree of browning 76, real-time degree of browning 80, 0032).  Bhogal in view of Abdoo discloses the claimed invention except for further comprising: capturing further images by the camera after selecting a virtual image of the one or more virtual images; and initiating an action when an image of the further images captured by the camera corresponds to the selected one of the virtual images within a predefined similarity range.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date was made to have further comprising: capturing further images by the camera after selecting a virtual image of the one or more virtual images; and initiating an action when an image of the further images captured by the camera corresponds to the selected one of the virtual images within a predefined similarity range, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable virtual and captured image workable configuration ranges involves only routine skill in the art (see MPEP 21440.04).
With respect to the limitations of claim 25, Abdoo discloses further comprising calculating the virtual image from the image captured by the camera (Bhogal, 0063, a virtual 3D model can be constructed from the images recorded by the first and second cameras).

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being obvious over Bhogal (US 2018/0292092) as applied to claim 16, further in view of Matarazzi (US 2015/0285513).
With respect to the limitations of claim 22, Bhogal discloses the claimed invention except for further comprising identifying the cooking product shown in the captured image by using the captured image; further comprising determining the virtual image from a reference image stored in a database.  However, Matarazzi discloses further comprising identifying the cooking product shown in the captured image by using the captured image (0013, identify the typology of the food in the cavity and a typical reference composition thereof); further comprising determining the virtual image from a reference image stored in a database (0013, reconstruct a three-dimensional model from which it can derive information such as the occupied volume; through a comparison with a database and image recognition algorithms) is known in the art.  It would have been obvious for one having for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of preparing a food product of Bhogal capturing an image and displaying a virtual image silent identifying the cooking product from the captured image; further comprising determining the virtual image from a reference image stored in a database with the further comprising identifying the cooking product shown in the captured image by using the captured image; further comprising determining the virtual image from a reference image stored in a database of Matarazzi for the purpose of providing a known configuration that reconstructs a three-dimensional model from a scanning camera to allow for identification of food topology in the cavity and a typical reference composition thereof (0013).
With respect to the limitations of claim 28, Bhogal in view of Matarazzi discloses the image captured by the camera and the virtual image show the cooking product from a different viewing angle (Matarazzi, 0013, three-dimensional scanning system, three-dimensional model).

Response to Amendments
Claims 16, 18, 19, 23, 24, 29, 30 and 31 have been amended. 
Claims 1-15, 17 and 26 have been cancelled.
Claims 16, 18-25 and 27-31 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/2/2022, with respect to the rejection(s) of claim(s) 16-18, 21, 27, 29-31 as anticipated by Abdoo (US 2019/0128531), claims 19, 20, 23, 24, 25 as obvious over Abdoo in view of Bhogal (US 2016/0327279) and claims 22, 26 and 28 as obvious over Abdoo in view of Matarazzi (US 2015/0285513) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhogal (US 2018/0292092) as set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/5/2022